                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 GREG MCCLURE, THOMAS           Case No. ______________
 MCCLURE, PHIL PIERCE, JONATHAN
 AMEIGH, and CRAIG TRUDE

                 Plaintiffs,

 v.

 POLARIS INDUSTRIES, INC.,

                 Defendant.

                    COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiffs Greg McClure, Thomas McClure, Phil Pierce, Jonathan Ameigh, and

Craig Trude hereby file suit against the Defendant listed above and allege the following:

                                     INTRODUCTION

           1.    Plaintiffs purchased new Polaris Sportsman four-wheel all-terrain vehicles

(ATVs) built between 2009 and 2016. These off-road vehicles cost approximately between

$6,000-$13,000.

           2.    The Polaris Sportsman ATVs have a common design defect that makes them

dangerous to ride. Extremely high temperature exhaust exits the engine and enters the

exhaust pipe that is routed directly next to the right leg of the Sportsman rider under a thin

plastic cover. Then, the burning hot exhaust pipe proceeds to the rear on the right side of

the Sportsman directly underneath the rider’s seat. The exhaust then proceeds through an

exhaust pipe towards the right rear tire. The exhaust pipe gets so hot that components of

the Sportsman can melt, including, but not limited to, side covers, seat, seat base, right-rear



550537.2
fender, and right foot well. Heat from the exhaust pipe also transfers to surrounding plastic

and metal components which are designed to come in direct contact with the rider. As a

result, Sportsman riders are directly exposed to temperatures up to nearly 250 °F and can

sustain/have sustained burns to their right leg.

           3.   All Plaintiffs here suffered not only from exposure to excess heat but

discomfort, burns, or damage to their ATVs.

           4.   Polaris has known about the exhaust heat defect for years. If presented within

the six-month warranty, Polaris dealers may replace melted components like seats or

fenders. Polaris otherwise refuses to repair the defect. Polaris has publicly stated to the

Consumer Product Safety Commission that the heat and melting problems is due to how

the rider uses the Sportsman and denies a design defect. However, many users posted

information contradicting Polaris excuses, including posts on the Consumer Product Safety

Commission’s websites, Polaris’ own ATV forum, and the Better Business Bureau. Polaris

knew of these posts, and minimized the exhaust heat defect, claiming it was a rider usage

error. Meanwhile, Polaris had extensive knowledge from in its own internal testing,

customer complaints, and warranty data that there was an exhaust heat defect impacting

the ATVs. In fact, from 2014 to 2017, Polaris was secretly negotiating with the CPSC to

come up with solutions and demanding the CPSC not reveal any of Polaris’ data.

           5.   In March of 2017, Polaris issued a recall for some of the Sportsman ATVs.

Then in August of 2017, it provided a service advisory for some others.1


1
  See http://www.polaris.com/en-us/company/article/polaris-recalls-sportsman-850-and-
1000-atv-due-to-burn-and-fire-hazards, last accessed on June 27, 2017.

550537.2                                   2
           6.   Polaris hid the exhaust heat defect from Sportsman purchasers at the point of

sale that would have impacted purchase decisions and purchase price. Polaris’ omissions

artificially inflated the market price for the ATVs. Polaris could have and should have

warned customers about the exhaust heat defect on its website, in its product brochures

(available online and at Polaris dealerships), and through communications from its

authorized dealers. However, Polaris failed to do so.

           7.   The Sportsman ATVs exhaust heat defect releases exhaust gas at

temperatures above Polaris’s own internal standards, premised upon touchpoint standards

for burns and pain. Further, it presents a safety risk to riders, causes damage to components

over time, and makes the ATV dangerous and uncomfortable to ride. Rather than inform

prospective purchasers of the defect, Polaris deliberately hid the defect it possessed

superior information about. As such, Polaris’ conduct constitutes a violation of the

consumer protection laws of Minnesota or New York, fraudulent concealment under either

state’s laws, and an unjust enrichment. Plaintiff seek reimbursement for the amount they

overpaid for the defective ATVs, money for pain and suffering, attorneys’ fees, and

punitive damages.

                                          PARTIES

           8.   Greg McClure is a citizen of New York, and a resident of Orange County.

He purchased new from a Polaris dealer a 2016 Sportsman 850.

           9.   Thomas McClure is a citizen of New York and a resident of Ulster County.

He purchased new from a Polaris dealer a 2015 Sportsman 570.




550537.2                                   3
           10.   Phil Pierce is a citizen of New York and a resident of Ontario County. He

purchased new from a Polaris dealer a 2016 Sportsman 450 HO.

           11.   Jonathan Ameigh is a citizen of North Carolina. At the time of his purchase

of a 2014 Sportsman 850 XP he was a resident of Steuben County, New York.

           12.   Craig Trude is a citizen of New York and a resident of Oswego County. He

purchased new from a Polaris dealer a 2016 Sportsman 570.

           13.   Defendant Polaris Industries Inc., (“Polaris”) is a citizen and resident of

Minnesota which regularly does business in the Minnesota and all over the United States.

Polaris is headquartered at 2100 Highway 55, Medina, MN 55340.

                               JURISDICTION AND VENUE

           14.   This Court has jurisdiction for this case pursuant to 28 U.S.C. § 1332(d), as

it is a diversity action for damages that exceeds $100,000, inclusive of damages, attorneys’

fees and punitive damages. Plaintiffs are residents of different states than Defendant, who

is incorporated and/or headquartered in Minnesota.

           15.   This Court has personal jurisdiction over Defendant because of its

continuous and systematic business contacts with the State of Minnesota, the fact that

Polaris maintains over a dozen authorized dealers in Minnesota, is headquartered in

Minnesota, and derives substantial revenue from sales of its products in Minnesota, with

knowledge that its products are being marketed and sold for use in this State.

           16.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to these claims occurred in this

district.


550537.2                                    4
                                FACTUAL ALLEGATIONS

           A.    Polaris Designed, Tested, and Marketed a Defective ATV

           17.   Polaris is a manufacturer of boats, snow-mobiles and recreational all-terrain

vehicles. Polaris has 1800 dealers in North America and sold 390,000 ATVs in 2015.

Polaris had $4.7 billion in sales in 2015, with a gross profit of $1.3 billion, and net profit

of $455 million.

           18.   Polaris Sportsman include single-engine quadricycles (the 450s/570s) and

larger twin-engine ATVs including the 850/1000 models.

           19.   Polaris designed the Sportsman to locate the exhaust pipe coming from the

engine directly next to the rider. Extremely hot exhaust exits the engine and enters the

exhaust pipe located directly next to the right leg of the Sportsman rider, under a thin plastic

cover. Then, the burning hot exhaust pipe proceeds to the rear on the right side of the

Sportsman directly under the rider’s seat. The exhaust then proceeds through an exhaust

pipe towards the right rear tire.

           20.   The following photograph was taken with an infrared temperature gauge that

showed temperatures of nearly 250 °F on the back panel that contacts the rider’s right leg.

That temperature was reached at idling speed; temperatures are likely to be far higher

during use.




550537.2                                    5
           21.   For perspective, when a hot water heater is installed in a house, the

thermostat is required to be set no higher than 125 °F.

           22.   The 250 °F temp is hot enough to melt the seat of the ATV and the plastic

cover of the right back wheel fender, as shown in the following photo:




550537.2                                  6
           B.    Polaris Knowingly Sold ATVs that Violated its Own Temperature
                 Specifications and Could Burn Riders or Melt

                    1. Polaris Developed Touchpoints for Safety and Comfort

           23.   From at least 2003, Polaris engineers collected data on touchpoints (the

temperatures at which riders would suffer burns or discomfort from touching hot ATV

components) and heat deflection points (the temperatures at which the components would

deform from the heat).

           24.   Bryce Evans, Polaris’ ATV Quality Project Leader, conducted his own

testing and literature review, and based upon his research and customer relations,

concluded 115°F the appropriate temperature at which riders may experience pain from the

heat.2 Evans shared this information with senior executives – such as former Director of

Engineering Robin Stroot, during this time.3

           25.   An International Standard Organization article set 140°F as the burn

threshold for human contact of less than ten seconds with plastic, with increased exposure

lowering the temperature threshold to 118°F at 10 minutes.4




2
   See Johannessohn et al, v. Polaris Indus. Inc., 16-cv-3348-NEB-LIB, ECF No 339-4
(Dep. of Bryce Evans) at 94:24-102:8; 114:24-115:3. Plaintiffs’ Counsel has extensively
litigated and survived summary judgment against Polaris in the aforementioned case. All
ECF references made herein are to the Johannessohn docket. Plaintiffs will cite to public
filings where possible and seal those portions consistent with prior orders.
3
  Id. at 129:25-131:1.
4
  ECF No. 336-8 (ISO-1372 - Ergonomics of the thermal environment – Methods for the
assessment of human responses to contact with surfaces) at 9.

550537.2                                  7
           26.   The Polaris test procedure



                                                                   5



                    2. Polaris Sold Defective ATVs That Violated its Own Temperature
                       Standards

           27.   While Polaris properly developed testing procedures and heat specs, it

improperly developed the Class Vehicles. Polaris crammed larger engines with higher

exhaust gas temperatures (EGTs) into existing frames.6 This meant too little clearance

between the hot exhaust manifold and the rider or the plastic components contacting

riders.7 This resulted in burns, discomfort.

           28.   Polaris itself noted the potential melting risks in its design in 2016 when

conversing with the CPSC:8




5
    ECF No. 337-2 at 5, 11.
6
    ECF No. 337-3, Dep. of J. Fields Dep. at 260:24-263:11
                                                         ; ECF No. 337-4 at 6


7
    Fields Dep. at 276:22-280:13; 281:21-282:22.
8
    ECF No. 336-9.

550537.2                                      8
           29.   Polaris learned of the extent of the ATV exhaust heat defect through multiple

sources, including incident reports, product testing, and customer complaints.




550537.2                                    9
                        a)     Incident Reports Showed the Heat Defect.

           30.   For example, IRs (“incident reports”) are created when Polaris test riders find

that a product failed an internal Polaris standard.9 Since at least 2007, Polaris employees

have repeatedly created IRs regarding heat issues on Sportsman ATVs.10 In February of

2014, test riders on the 570 repeatedly noted excessive heat on the rider’s right leg, opening

an IR (13633) titled “Excess exhaust heat Sportsman 570.”11 Jesse Santi (a Senior Project

Leader on ATVs) tried to close the investigation in August of 2014, promising to fix the

heat problem in future model years. Another engineer, Tom Kadlum, emailed his

objection:12




9
  ECF No. 339-13, Stroot 8/23/18 Dep. at 26:7-19; 48:22-49:1.
10
   ECF No. 336-10 (Dec. 10, 2007 IR 4792 -“Seat is Melting”).
11
   ECF No. 336-11 at 1. ECF No. 339-14, Dep. of Jesse Santi at 59:2-50:1-8.
12
   ECF No. 336-12.

550537.2                                    10
           31.   The IR did remain open–but without resolution.13 In 2016, Jason Fields, a

Thermal Team manager for ATVs, suggested increasing the clearance on the side panel of

the 570’s to reduce heat on an operator’s leg, but was ignored.14 As late as October 2017,

a rider study noted that the “




                                                                                   ”15

           32.   A similar scene repeated itself a year later as to the 850/1000 models. In

February 2015, Polaris test riders opened IR 15576 (“Heat shield melting too hot to touch

Sportsman XP”).16 Again, it was assigned to Santi, who tried to close it with a promise to

redesign later models: “a new RH side panel to give more heat deflection as well as more

distance between heat source and side panel.”17 Again, another Polaris objected about

kicking a fix down the road, and even noted a similar IR that had gone neglected: 18




13
    Santi confirmed the units complained about in the IRs were production check units
available on the market; that Kadlub was embarrassed that unresolved IRs were being
closed; and that no resolution to the IR13633 occurred until 2017. ECF No. 339-14, Santi
Dep. at 61:19-62:10; 67:1-71:24; 74:1-77:19; 79:21-80:7; 83:12-86:6, 102:1-7.
14
   ECF No. 337-3, Fields Dep. at 207:1-210:13.
15
   ECF No. 337-5, PX138 (ATV Rider Heat Study) at 2-5.
16
   ECF No. 336-13. Sportsman XP refers to the 850 and 1000 models.
17
   Id.
18
   ECF No. 336-14. (emphasis added).

550537.2                                  11
           33.   The 2011 IR was IR9578 “Cabs melting on exhaust side Sportsman 850.”19

           34.   The right-side exhaust manifold and side covers had not changed on the 850

since 2009.20

           35.   Polaris did not redesign the 850/1000s until MY17.21 Santi conceded that the

proposed MY17 redesign could not help MY15 and MY16 purchasers.22

                        b)     Product Testing Revealed Melting and Excess Heat and that
                               Polaris Could Not Meet its Own Touchpoint Standards

           36.   Since at least 2013, Polaris engineers expressed concerns about “body plastic

heat” on its ATVs.23

           37.   In September of 2015, Polaris Engineer Jonathan DeKay reviewed 570

models to select temperature specifications for MY16 models under development.24 He

found 570 models with melted rear cab assemblies and side panels and temperatures above

specs.25 He consulted with Nathan Dahl (a Program Manager for ATVs), Santi, Evans, and


19
   ECF No. 336-15. “Cabs” refers to rear cab assemblies.
20
   ECF No. 339-6 (Jordan Rebuttal Report at ¶¶ 38); ECF No. 339-7 (Dep. of Breen) at
42:18-25:25; 46:10-49:15.
21
   Santi Dep. at 146:23-147:24.
22
   Id. at 140:7-144:11.
23
   ECF No. 336-16.
24
   ECF No. 339-11, DeKay Dep. at 71:1-22.
25
   Id. at 75:16-77:4; ECF No. 339-29 at 4, 8, 9. See also DeKay Dep. at 110:22-111:8
(DeKay noting severely melted side panels on 850s and 1000s as of June 2016).

550537.2                                   12
Fields.26
                                                                        27



           38.   However, a March 2016 test report still showed temperatures exceeding

Polaris specifications.28

                       c)    Customer Complaints About the ATVs Were Minimized, or
                             Quietly Resolved to Avoid Disclosure

           39.   For years, Polaris received customers complaints about excess heat and

product melting on the ATVs.

           40.   For example, dealers in Minnesota noted melting seats and high

temperatures, but were told forthcoming shielding would resolve the problem.29

           41.   Joseph Yechout (then a Polaris service engineer) discussed complaints of

excessively hot ATVs and product melting as part of Early Warning Meetings with

engineers.30 Polaris would provide seat replacement kits to complaining customers and not

publicly disclose the problem.31

           42.   If a customer posted complaints on the CPSC website, Polaris would

minimize them as rider error or related to heavy loading and high ambient temperature.32




26
   Id. at 85:21-86:6, 88:20-89:25.
27
   Id. at 90:1-91:17; ECF No. 339-29 at 10-12.
28
   ECF No. 339-15 at 7-9; ECF No. 337-3, Fields Dep. at 219:10-220:25; 231:1-235:22.
29
   ECF No. 336-17; Tab 5, ECF No. 339-5 (Dep. of Dawson) at 41:15-41:25; 42:25-44:21;
46:23-48:15.
30
   ECF No. 339-3 (Dep. of Joe Yechout) at 61:19-24; 137:11-138:6; see also ECF No. 336-
18 (May 2014 email chain regarding melting seats on 570s);
31
   Yechout Dep. at 101:4-10.
32
   ECF No. 336-19 at 9-11.

550537.2                                 13
           43.   Later, Yechout wrote that Polaris could not “wait any longer to start

exploring other options,” as he was “receiving reports from dealers who claim to have

multiple units” melting.33

           44.   Complaints on the larger ATVs were also piling up. Customer surveys that

included metrics like Net Promoter Scores (NPS) highlighted melting plastic on the 850s

as a negative as far back as 2012.34

           45.   A January 2015 customer survey found that the biggest detractor for the

Sportsman 1000 was “heat.”35

           46.   Defendant numerous public complaints regarding the exhaust temperature

causing damage over the years to the fender, the seat, and even burning riders.36 Some of

these complaints from consumers (and their date of posting) include:

           Derek of Liberty, TX on Sept. 22, 2014
           Polaris 800 utv and 570 atv - My friend and I both had 2008/2009 500
           rangers. Both very good machines. In 2012 we traded them in for the 800xp
           camo versions. Mine has 70 hrs, his has about 150hrs. To start with, these
           things will burn your ** up. The seats get so hot you can feel the plastic
           weakening under you on the pass side. The heat has ruined both of our seats.
           Not covered by warranty even though we both have extended coverage.
           Spoke to dealer. They say the problem is with the EPA, nothing they can do
           to fix it. The driver’s gas foot will cook on an extended ride, 30 minutes or
           so.


33
   ECF No. 339-16 (570 Head Issues Timeline 8/14-5/15) at 3
34
   ECF No. 337-6 (noting the Net Promoter Score for MY12 850 at only 63%, with
“Comments: BACKFIRING, MELTING PLASTIC.”). See also ECF No. 339-2 (Dep. of
N. Dahl) at 33:21-34:4; ECF No. 337-7 (showing a 5% NPS drop due to “570 model:
Heat.”); ECF No. 337-8 (Sept. 2016 slides showing negative results of early buyer survey
and NPS data as to heat).
35
   ECF No. 339-17 (MY15 ATV NPS Update – through 12/31/14) at 2.
36
   http://atvconnection.com/forums/polaris/326311-hot-leg-08-800-sportsmans.html, last
accessed September 25, 2016.

550537.2                                    14
           Both of our units are used on the farm. Neither are abused or driven hard. An
           employee of mine purchased his first 4 wheeler, a 570 on Saturday 9-20-14.
           At less than 25 miles, his seat is melted, dash display has quit and gas is
           boiling in tank when it gets to 1/2 tank. It pulls hard to one side and vibrates
           badly at 30 mph. Polaris products have gone severely downhill. That's 30k
           in junk products. Do not buy Polaris!!!

           Jerry of Stoneham, MA on July 8, 2014
           I have a brand new 2014 Sportsman 570 with EPS. I love the looks, speed,
           ride and handling of my new machine. However, after about ten hours the
           machine was running so hot it actually burnt the inside and back of my leg.
           It also melted the bottom of the seat so it doesn't align properly anymore. I
           complained to Polaris but of course nobody contacted me.

           Samantha of Bouctouche, NB on June 11, 2015
           I bought my 2014 Polaris 850 in October 2014. Now here it is June 2015. I
           took my bike in for service cause one day we were out riding and we noticed
           our plastic on the right side started to bubble and it had melted my husband’s
           boot! Now that being said that is not normal for a brand new bike to heat up
           that much. We had heard that it is our fuel pump burning to rich? Odd and I
           only had warranty for 6 months! And this is going to cost us $220. For just
           the fuel pump! And god knows how much in labour. So in all I will not be
           buying another Polaris anymore! I'm not impressed.

           47.    In a September 2, 2016 complaint to the Better Business Bureau, Polaris was

notified about the heat and melting issue, but did provide a trade-in credit that accounted

for the defect, and permitted the purchasers to buy an ATV with a different design:

           Complaint: On March 30, 2016, my husband and I decided to purchase a very
           nice 2015 Polaris Sportsman 1000. Keep in mind all in all after finance
           charges and taxes, we will be paying exactly $13,298.40. We had a six month
           warranty on this vehicle meaning ANYTHING that goes wrong will be
           FIXED at no cost. My husband treated this four-wheeler like his baby, he
           washed it everyday and everyone told him he needed to treat it like a four-
           wheeler, they thought he was crazy for spending that amount of money for
           something he wouldn't even let get dirty. okay, with that being said, fast
           forward to June 29, 2016, the exhaust was glowing red and getting so hot that
           it melted through the back plastic where the passengers leg would be. The
           dealer we bought it from was called and they told us to bring it up there. we
           had already asked a week ago if the exhaust was supposed to glow and they
           told us that it was normal so we thought nothing of it. Once it burnt through


550537.2                                      15
           the plastic, they told us that it was not supposed to be hot enough glow and
           definitely not hot enough to burn through the plastic. With this being said we
           left it there to be fixed and we kept calling once we realized that we had been
           without our four-wheeler for over a month! They kept telling us they had to
           check the fuel to air ratio and that once they had a response from
           Headquarters they would be able to fix it.

                   Finally we got a call on August 15, 2016 that our four-wheeler had
           been fixed and we could come and pick it up. Upon arrival, we were told that
           the four-wheeler had been swamped and that was the reason for it being so
           hot. We knew that was not what happened it had never been in mud but we
           just took it and left. It was supposed to be fixed and now it is still running
           hot and we are unable to ride it. we are now being told that others are doing
           the same thing but it is “not a recall” and they don’t know how to fix it. we
           were told to ride it as fast as we feel comfortable riding it to keep airflow.
           It’s a safety hazard and it’s going to cause harm

           Desired Settlement: We were offered a $7500 trade in on it which is insane
           being for one the out the door price was $10,665.00 and we still owe
           $10,065.00 on it and then some for interest which makes it closer to $12,000.
           We would like to either have a 100% refund or we would like to get in return
           something of EQUAL value that will not be a danger to our family. We do
           not mind making our payments, but we do not want to have to pay the
           difference for something else. especially since it's a manufacturing problem.

           Business Response: Polaris spoke to consumer on Case # C-*******.
           Consumer was working with Chris. Consumer has been advised that he
           would have the conversation of trade in assistance but the consumer never
           called back. If the consumer would like to have this discussion with Chris
           please call ###-###-#### and reference case # C-******. There is no
           guarantee anything will be offered but the conversation was offered once the
           consumer spoke to the dealer about the trade in value.

           Consumer Response: Better Business Bureau:

           I have reviewed the response made by the business in reference to complaint
           ID ********, and find that this resolution is satisfactory to me. Polaris
           Industries, Adrenalin Power sports, and I have been discussing our options
           on the phone and have been coming to a mutual agreement throughout the
           last couple of days and I am going to trade the four-wheeler in at a higher
           trade in value and they are working with me on payments and for something
           that works like it is supposed to and something my husband and I both are
           satisfied with. We appreciate all the help. We accept all the decisions as long
           as they go as we have discussed. That we will receive $7500.00 for trade in


550537.2                                     16
           with an additional $1500.00 and then we are able to get the discount of
           $700.00 on the RZR 900 S. Thanks to Chris from Polaris and Dillon from
           Adrenalin we should be getting a very nice product.37

           48.      Complaints such as these are not only on consumer complaint websites.

Threads about them can be found on Polaris’ own ATV forums.38

                  05-20-2014, 05:55 PM

                                                                 Member #39866
                                                                 Join Date: Nov 2013
                                     96lt4c4
                                                                 Location: Bardstown, KY
                                     Extreme ATV Enthusiast
                                                                 Posts: 111


                 Found a new problem with the 570, exhaust melting seat

                 The exhaust temps on this thing must be through the roof. The first thing
                 I noticed, while riding in shorts, is the air coming out of the right foot
                 well will burn you. I also noticed that the right rear top shock bushing is
                 getting too hot and starting to deform, found this when I installed the
                 High Lifter springs. Now I noticed that the heat shield form the exhaust
                 is getting so hot it is melting the bottom of the seat!!! WTF did Polaris
                 do, just throw these things together without doing any testing....I am
                 starting        to        get        a        little      pissed       off.

                 This is going to have to be a recall.
                 ------------------------------------------------------------
                 2014 Sportsman 570 EPS, ITP SS212 Black wheels, 27x9x12 Interco
                 Radial Reptiles, High Lifter Front and rear springs. Custom made foot
                 peg kit, Tamarack TITAN SERIES DELUXE LOUNGER. 2500 Super Winch,
                 American Eagle plow


           49.      Customers have even taken to trying to wrap the exhaust system themselves

to protect them from the burning exhaust.39


37
      http://www.polarisatvforums.com/forums/polaris-sportsman-570/55527-found-new-
problem-570-exhaust-melting-seat.html, last accessed October 3, 2016.
38
     See, e.g., http://www.polarisatvforums.com/forums/polaris-sportsman-570/55527-
found-new-problem-570-exhaust-melting-seat.html, last accessed September 26, 2016.
39
   See, e.g., https://www.youtube.com/watch?v=B2qWHeU2Q3E and
https://www.youtube.com/watch?v=F57JvSeh-jE, last accessed on September 25, 2016.

550537.2                                         17
           50.    Customers have also complained to the Consumer Product Safety

Commission. One such complainant noted the melting and safety risks:

           I own a 2014 Polaris Sportsman 570 ATV with power steering. I have about
           10 hours on the machine and about 70 miles. Within the first couple hours of
           riding I noticed that the seat was no longer aligning properly while riding. I
           thought it was odd but kept on riding. After the day I riding I did some
           reading on the Polaris ATV online forums and read of the excessive heat and
           melting seat problems. I removed the seat and notices the plastic seat bottom
           was severely melted. The nest time I went on a four hour ride and again while
           riding the seat was misaligned and I could feel the incredible heat the
           machines engine was producing. Throughout the day I was unaware the my
           leg was actually burning on my right side ankle due to the amount of heat. I
           didn't realize the leg burning until the end of the day once we got back to the
           house and I removed my socks to get ready for bed. I had heat and burn
           blisters on my ankle. I am a paraplegic and in a wheelchair and I can't feel
           my legs from the knees down therefore I never knew I was getting burnt. At
           this point after spending all my money on my new ATV I am afraid to ride it
           and get burnt again and I am afraid the seat may even catch on fire.40

           51.    On October 1, 2014, Polaris responded, disregarding the safety issues of

exhaust problem and blaming the rider – a paraplegic – for making the purchase:

           Polaris has been in contact with the consumer regarding this issue and has
           asked the consumer to contact his dealership so that the vehicle could be
           properly inspected and repaired if necessary. The consumer has indicated
           they have a physical disability (paraplegic) that does not allow normal
           awareness or feeling when exposed to elevated temperatures. Polaris’
           owner’s manual for Owner’s Manual for Maintenance and Safety warns that
           no one with cognitive or physical disabilities should operate this vehicle.
           Polaris recommends that the consumer pursues the appropriate safety
           considerations for his unique circumstances.

           52.    Polaris acknowledged awareness of the melting seat and exhaust issues, but

claims it is due to rider usage and not a design defect:

           Polaris has received reports of some Sportsman 570’s experiencing localized
           deformation, and in some instances, melting of the right side lower seat base

40
     http://www.saferproducts.gov/ViewIncident/1418847, last accessed October 3, 2016.

550537.2                                     18
           supports. Polaris’ review of the issue has found that some vehicles being used
           in extreme operating conditions (i.e. high ambient temperatures and under
           high loads) may be more susceptible to the issue. Although only a small
           percentage of the vehicles in service have been affected, Polaris has
           developed a seat retention kit to address these concerns on those vehicles
           affected by this issue and one of these kits has been installed on this vehicle.
           Polaris’ records indicate that the consumer has been in contact with his dealer
           and that steps are being taken to attempt to address the consumer’s complaint.
           Polaris believes this is a customer satisfaction issue and is not an issue that
           reasonably supports a conclusion that the product contains a defect which
           could create a substantial product hazard, or creates an unreasonable risk of
           death or serious injury.

           C.     Polaris Hid the CPSC Investigation and Information from the CPSC

           53.    While Polaris engineers dithered about the heat defect, the CPSC opened an

investigation in August of 2014. The CPSC requested Polaris provide information

regarding heat-related complaints in Polaris vehicles, including Sportsman ATV’s.41

           54.    Polaris had been effectively doing a “silent recall” providing a seat upgrade

kit to tamp down criticisms and would dismiss complaints of melting ATVs on the CPSC

website as aberrations.42

           55.    As the investigation progressed, Polaris took the position that while there

were heat and melting problems with the 570s, they were merely customer dissatisfaction

matters rather than a substantial product hazard.43

           56.    By February of 2016, the Polaris Board of Directors knew the it was going

to have to do more:




41
   ECF No. 337-9 (CPSC Letter 8/07/14) at 1.
42
   ECF No. 336-21 at 4-9.
43
   ECF No. 336-22 at 23; ECF No. 336-21 at 4.

550537.2                                      19
                                                                              44


           57.   Polaris finally disclosed to the CPSC the melting/fire/burn cases regarding

the 850/1000 models in a confidential letter in September of 2016. Polaris admitted that

the RH side panel heat shield was “in close proximity to, and in some cases makes contact

with the exhaust manifold” and “can pose a burn or fire hazard.”45

           58.   The language in the CPSC finding mirrored the language from IR15576 from

September of 2015: “RH side panel is sitting too close to the head pipes on both 850/1000s,

this is causing excessive heat, along with possible plastic deformation.”46

           59.   In March of 2017, the CPSC made a preliminary finding that the MY15-

MY16 850/1000s presented a “substantial product hazard” adopting the same language

Polaris used in its September 2016 letter.47

           60.   Polaris agreed to a product recall for the 850/1000s that provided additional

fiber foil adhesive heat shields, and new plastic and metal shields.48 The recall notice

conceded, “Polaris has received at least 793 incidents, including reports of warped, melted



44
   ECF No. 337-10 (BOD Thermal Update - 2/29/16) at 3.
45
   ECF No. 336-7 at 2.
46
   ECF No. 336-13 at 1.
47
   ECF No. 336-23 at 1. A “substantial product hazard” is one where “a product defect
which (because of the pattern of defect, the number of defective products distributed in
commerce, the severity of the risk, or otherwise) creates a substantial risk of injury to the
public.” 15 U.S.C. § 2064(a).
48
   See http://www.polaris.com/en-us/company/article/polaris-recalls-sportsman-850-and-
1000-atv-due-to-burn-and-fire-hazards, last accessed June 28, 2017.

550537.2                                   20
or burned side panels, 47 fires and four minor burn injuries.” This recall only affected about

19,200 ATVs.

           61.   Polaris convinced the CPSC not to do a recall on the 450/570s, and to do a

voluntary “service advisory” offering purchasers a free “right hand side close off kit.”49

           62.   Before the 2017 actions, Polaris repeatedly demanded that the CPSC keep its

investigation confidential.50

           63.   Meanwhile, Polaris continued to push its employees to conceal the future

recall from dealers. In December 2016, Neil Kluempke, a service engineer at Polaris,

wrote, “With this, do not make any mention of any future field campaign/recall campaign,

not one word!”51

           D.    Polaris Concealed From the CPSC and Customers that the Fixes Fail

           64.   Polaris misconduct did not end with the public recall. It has continued to

deceive the CPSC and its customers.

           65.   For example, in February of 2016, a Polaris test rider on a Sportsman 570

logged that he “received 2nd degree burned (sic) through my ride pant leg on the inner side

of right lower leg [.]”52




49
   ECF No. 336-26.
50
   ECF No. 336-22 at 12; ECF No. 336-19 at 15; ECF No. 339-9 (Dep. of R. Bigot) at 87:8-
88:12, 90:7-17, 93:25-102:23; 201:21-204:5, 292:1-293:22.
51
   ECF No. 336-28 (2015-2016 Sportsman 850 1000 Side Panel Service Parts Update –
12/08/16).
52
   ECF No. 339-18 (IR202013 “Exhaust Heat on Driver’s Leg Sportsman 570 6X6”) at 2.

550537.2                                   21
           66.   Polaris did not provide this report to the CPSC. In fact, in a November 2016

report about the 570, Polaris told the CPSC that “[it] is not aware of any rider that has

experienced a burn injury while wearing appropriate personal protective equipment.”53

           67.   In October 2016, Polaris began testing its 850/1000 recall kit and the close-

off kit that would become the 450/570 service advisory.54 Director of Engineering Rob

Stroot devised a “                                   ,” and suspected that “

                                                              ”55

           68.   Stroot wrote in December 2016 that, “

                     ” and suspected that the proposed changes to the “

                          ”56

           69.   Nevertheless, Polaris’ solution was to add adhesive foil shields, side panels

and shields with new materials.57

           70.   Testing done in January of 2017 with the recall kits showed the ATVs still

had some melting issues, and temperatures above the touchpoint and deflection

specifications.58




53
   ECF No. 336-18 at 6.
54
   ECF No 339-11, DeKay Dep. at 140:16-142:16.
55
   ECF No. 339-19.
56
   ECF No. 337-11 at 1.
57
   ECF No. 339-10, Stroot 30b6 Dep. at 226:13-229:24.
58
   ECF No. 339-20 (Off-Road Test Request 42602) at 3; ECF No. 337-12(850 Trail
PowerPoint) at 10, 22, 23, 24, 30, 37, 41, 43; ECF No. 339-21 (Email re Sportsman XP AZ
Recall Kit Testing - 1/16/17); ECF No. 339-23 (Cover Email and Sportsman XP Heat
Comparison PowerPoint); ECF No. 339-11, DeKay Dep. at 211:17-214:4.

550537.2                                   22
           71.   The CPSC asked Polaris to provide some “A/B” testing (i.e., with and

without the recall kits), and DeKay volunteered to put together the presentation.59

           72.   DeKay’s presentations showed high temperatures even after the kit was

employed. However, Stroot removed slides showing these higher temperatures before

providing it to the CPSC.60

           73.   After employing the recall kit, Polaris learned that the fiber foil shields could

lose adhesiveness and flake off.61

           74.   Polaris also did not inform the CPSC about this, nor the customers who

received the recall kits.

           75.   The optional close-off kit also has shortcomings. Testing in the fall of 2016

showed that by blocking the exit point for heat at the right footwell increased temperatures

on the left side and under the seat.62

           76.
                                                                          63



           77.   Polaris has still not shared this information with the CPSC or its customers.




59
   ECF No. 336-30; DeKay Dep. at 193:6-195:14.
60
    ECF No. 339-22; ECF No. 339-23; ECF No. 339-11, DeKay Dep. at 194:16-195:17,
217:7-221:7, ECF No. 339-13, Stroot 8/23/18 Dep. at 256:20-266:7.
61
    ECF No. 336-31 (Email re A-17-01 Seat Foil); ECF No. 339-13, Stroot 8/23/18 Dep.
205:17-207:4.
62
    ECF No. 339-11, DeKay Dep. at 138:3-21; ECF No. 339-24 (Copy of Heat Test
Generator for testing of MY17 570)
63
   ECF No. 337-13 at 11, 15; ECF No. 337-3, Fields Dep. at 276:22-280:13; 281:21-282:22.

550537.2                                     23
           78.   The inadequacy of the recall and close-off kits was confirmed by Plaintiffs’

expert, Dr. Colin Jordan.64 Dr. Jordan tested three representative ATVs and found they

exceeded the temperature criteria in Polaris’ own standards after Polaris’ service advisory

and recall kit were applied.65 Dr. Jordan also analyzed the ATVs and found that they have

a common design for thermal management.66

           E.    Polaris Marketing Did Not Disclose Exhaust Heat Defect

           79.   Each of the Sportsman ATVs come with an Owner’s Manual. The manual

warns:

           Hot Exhaust Systems: Exhaust system components are very hot during and
           after use of the vehicle. Hot components can cause burns and fire. Do not
           touch hot exhaust system components. Always keep combustible materials
           away from the exhaust system. Use caution when traveling through tall grass,
           especially dry grass.67

The manual says nothing about the exhaust heat exceeding Polaris’ own internal standards,

and that the pipe may get so hot as to melt components or burn the rider even when operated

as intended due to its design.

           80.   The manual also has within it an express warranty. The warranty repeatedly

disclaims coverage for design defects.68 The warranty does not disclaim the implied




64
   ECF No. 339-25, Jordan Report, at ¶ 7. Dr. Jordan has a Ph.D. in mechanical engineering,
has taught courses in mechanical engineering, and worked as a consultant for Ford in heat
management.
65
   Id. ¶ 18.
66
   Id. ¶ 9.
67
   2016 Sportsman Owner’s Manual at 24.
68
   2016 Sportsman Owner’s Manual at 152.

550537.2                                    24
warranty of merchantability, but instead limits the warranty’s duration to the same short

six-month period stated in the express warranty.69

           81.   Polaris created marketing materials for the ATVs which it provided to

authorized dealers. Polaris also supplies its dealers product information via a company

called ARI to populate the dealer’s website. Dealers are contractually obligated to market

Polaris’ vehicles only as Polaris prescribes.

           82.   Polaris also has a product website for its Sportsman ATVs.70 The website

features information about and pictures of the Sportsman ATVs. The website is used by

Polaris dealers who get information for their website from this site.

           83.   The Sportsman ATVs are described in various ways, including, a) “Home to

the best-selling Automatic 4x4 ATV of all time – with legendary ride and handling, the

Sportsman®; b) “ATV gets you through the toughest trails and the biggest jobs.”; c) “The

Sportsman® is designed to withstand anything from the farm yard, to the pastures and the

trail with its hardest working features.”; d) “Sportsman’s value-class ATVs offer features

to get the toughest jobs done and legendary smooth riding when you’re ready to hit the

trail.” In no instance did the website inform the readers about the Exhaust Heat Defect.

           84.   The website also has a “find a dealer near you” search box. These authorized

dealers also have information about the Sportsman ATVs, provided to them by Polaris. As

detailed below, these detailers did not apprise Plaintiffs or similarly situated consumers

about the Exhaust Heat Defect.


69
     2016 Sportsman Owner’s Manual at 154.
70
     See, e.g., http://www.polaris.com/en-us/atv-quad, last accessed on July 3, 2017.

550537.2                                   25
           85.   The website also has some of the product brochures of Polaris products. This

includes the product brochure for off-road vehicles including the Sportsman ATVs.71

Screenshots of the brochure relevant to the Sportsman are below. The brochure discussed

several attributes and aspect of the Sportsman but does not inform readers about the

Exhaust Heat defect.




71
  See, e.g., http://polaris.hs.llnwd.net/o40/crp/2015/documents/brochures/2014-orv-
brochure.pdf., last accessed on July 3, 2017.

550537.2                                   26
           86.   Polaris also has YouTube channels displaying their channels in action.72

These videos, which demonstrate products like the Sportsman in action, provide

information about the Sportsman ATVs that prospective purchasers could review. The

videos on the Polaris channel do not disclose any information about the Exhaust Heat

Defect.

           F.    Defendant’s Misconduct Caused Damage to Plaintiffs

           87.   In addition to the individual damages discussed below, Plaintiffs’ damages

experts have determined that the Defendant’s misconduct led to an inflated market price of

approximately 8.8 percent of purchase price.73


72
   See, e.g., https://www.youtube.com/user/PolarisORV/search?query=sportsman, last
accessed July 3, 2017.
73
   ECF No. 339-27, Damages Report of R. Eichmann (Rebuttal Report) at ¶ 31.

550537.2                                  27
           88.   In addition, Plaintiffs’ experts have estimated the cost to retrofit the ATVs to

match the design of MY18 models (for which Polaris claims they are “60% cooler with

new side panels!”), at about 150.29 for a 850/1000 vehicle and $479.87 to 1324.72for a

450/570.74

           G.    Plaintiffs’ Experiences

                    1. Greg McClure

           89.   Greg McClure is a citizen of New York, and a resident of Orange County.

He purchased a 2016 Sportsman 850 on September 9, 2016 for $10,241.69 from M&M

Auto Group in Liberty, New York.

           90.   Before his purchase, Mr. McClure reviewed marketing materials including a

Polaris product brochure and the Polaris website. He also spoke to an employee at the

dealership about the 850. Comfort was an important issue for Mr. McClure, and neither the

marketing materials nor the dealer informed him about the exhaust heat defect.

           91.   After his purchase, Greg McClure experienced excessive heat through the

side panels and seats, making his ATV very uncomfortable to ride.

           92.   Greg McClure contacted the dealership about the heat issues and was told

about the recall in 2017. He took his ATV in for the 850/1000 recall. Even after the work

was performed, he still experiences excessive heat that turns the exhaust pipe cherry red.

He even used a heat gun to take the exhaust gas temperatures:




74
     ECF No. 339-25 at 24; ECF No. 339-27 at ¶¶ 34-37.

550537.2                                    28
           93.   Had he known of the exhaust heat defect, Mr. McClure would have

purchased another ATV or paid a different price.



550537.2                               29
                    2. Thomas McClure

           94.   Thomas McClure purchased a 2015 Sportsman 570 on September 26, 2015

for $8,471.40 at M&M Auto Group in Liberty, New York. Before his purchase, Mr.

McClure looked at brochures at the dealership, and looked online before his purchase. He

also spoke to employees at the dealership, who spoke highly of the vehicle, and claimed it

was the highest selling model. None of those sources disclosed the exhaust heat defect.

           95.   Mr. McClure noticed the severity of the heat in April 2016 on long rides, and

he finds it very uncomfortable.

           96.   Mr. McClure took his ATV in for the recall kit. He recalls the original side

panel was showing signs of charring. Even after the recall, he finds the exhaust gas

temperatures uncomfortable. He is concerned that the ATV might wear out soon because

it runs so hot and that it may catch fire.

           97.   Mr. McClure would have considered another ATV or paid a different price

had he known of the severity of the exhaust heat defect.

                    3. Phil Pierce

           98.   Phil Pierce is a resident of Ontario County, New York. He purchased a 2016

Polaris Sportsman 450 on March 30, 2016, for approximately, $6,000 at O’Neil Sales Inc.

Farmington, New York.

           99.   Mr. Pierce reviewed some marketing materials before his purchase including

the Polaris website and a product brochure. He spoke briefly with a Polaris dealer and asked

about the ATV’s reliability. None of those sources informed him of the exhaust heat defect

before purchase.


550537.2                                     30
           100.   After his purchase, Mr. Pierce experienced uncomfortable heat on his right

leg, as if it were badly sunburnt. At times, he has had to kneel while riding. He refrains

from riding that ATV beyond short rides around his yard.

           101.   He took his ATV in for close-off side kit after August of 2017. He has not

noticed improvement.

           102.   Had Mr. Pierce known about the exhaust heat defect, he would have

purchased a different ATV or paid a different price.

                     4. Jonathan Ameigh

           103.   Jonathan Ameigh is a current resident of Onslow County, North Carolina.

On April 29, 2014 he purchased a 2014 Sportsman 850 for $8,420 at Lake Country

Motorsports in Mansfield, PA. At the time, he was a citizen and resident of Steuben

County, New York and intended to (and did) use his ATV at his residence in New York.

           104.   At the time of his purchase, Mr. Ameigh reviewed marketing materials

including the Polaris website and a product brochure. He also spoke with a salesman at the

Polaris dealership. None of those sources informed him about the exhaust heat defect.

           105.   Shortly after his purchase, Mr. Ameigh noticed excessive heat around the

seating and right side. He later noticed the area under the seat had some melting. He

suffered slight burns on his leg as a result of the exhaust heat defect.

           106.   Mr. Ameigh reached out to his dealership to complain about the heat, but was

told there was nothing they could do, even though his ATV was still under warranty.

           107.   The dealerships suggested he purchase on a new, third-party exhaust system,

which would have cost him nearly $500.00. Mr. Ameigh declined.


550537.2                                    31
           108.   On March 1, 2018, Mr. Ameigh sold his Sportsman 850 for $5,000 with only

57 miles on it – in pristine condition. Mr. Ameigh felt the price was below market due to

the poor reputation of the 850. He then purchased a Can-Am 570 DTS.

           109.   Had Mr. Ameigh been informed about the exhaust gas defect, he would not

have purchased his Sportsman ATV or paid the price he did.

                     5. Craig Trude

           110.   Craig Trude is a resident of Oswego County, New York. On March 13, 2015,

he purchased a 2015 Polaris Sportsman 570 for $7,358.20 at Ingles Performance in

Phoenix, New York.

           111.   Mr. Trude viewed some marketing materials promoting the Sportsman ATVs

displayed by the dealership before his purchase. He also spoke with an employee at the

dealership and asked about the ATV’s capabilities and whether it was safe for his children

to ride – they assured him that it was safe and capable to handle Mr. Trude’s needs. At no

time was Mr. Trude informed of the exhaust heat defect before purchase.

           112.   After his purchase, Mr. Trude experienced uncomfortable heat on his right

leg. Mr. Trude’s young daughter also suffered superficial burning of her leg from riding

the ATV.

           113.   When Mr. Trude contacted the dealership about the heat issue, the dealership

brushed him off and simply said it was probably because it was a hot day.

           114.   At one point when driving the ATV through water, the heat created so much

steam Mr. Trude thought the engine was failing. The steam was hot enough to irritate Mr.

Trude’s skin.


550537.2                                    32
           115.   Mr. Trude no longer feels it is safe for his daughter to ride the ATV and tried

to sell it, but the heat issue prevented him from selling it.

           116.   Had Mr. Trude known about the exhaust heat defect, he would have

purchased a different ATV or paid a different price.

                                     CAUSES OF ACTION

                                 COUNT 1
             VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT
                          MN STAT. §325F.68 et seq.75

           117.   Plaintiffs re-allege and incorporate by reference herein all the allegations

contained in paragraphs 1 through 116.

           118.   Defendant’s practices were and are in violation of Minnesota’s Consumer

Fraud Act, Minnesota Statutes § 325F.69.

           119.   Defendant is a person as defined in Minnesota Statutes §325F.68, subd. 3.

           120.   As alleged, Defendant engaged in deceptive acts and practices in the form of

misrepresentations and omissions during the conduct of business in Minnesota.

Specifically, Defendant omitted material information regarding the exhaust heat defect

described herein, which can melt components of the ATV and burn the rider. These are

material facts of which each purchaser should have been informed before purchasing their

Sportsman ATV.

           121.   Through its website, product brochures, and communications with its

authorized dealers, Defendant could have related information about the exhaust heat defect


75
  Plaintiffs plead Counts 1 and 4 in the alternative depending on the final determination of
the applicable choice of law.

550537.2                                     33
afflicting the Sportsman ATVs to consumers before the customers made their purchase but

failed to do so.

           122.   The fraudulent behavior occurred at Defendant’s headquarters in Minnesota.

That is where decisions were made, after knowledge of the exhaust heat defect, to continue

to sell the Sportsman ATVs and omit material information from its website, brochures, and

authorized dealers that would have reached the Plaintiffs and similarly situated buyers.

Minnesota therefore has the strongest interest in policing the misconduct of one of its

state’s corporations, and Minnesota law should apply.

           123.   Defendant owed Plaintiffs a duty to disclose the defective nature of the

Sportsman ATVs because Defendant possessed exclusive and superior information about

the manufacture of the products, the complaints received, the testing of the products, and

development of repair kits. Defendant’s failure to inform consumers of the exhaust heat

defect was likely to deceive reasonable consumers.

           124.   Defendant also owed a duty to disclose the exhaust heat defect as it presented

a safety hazard to riders.

           125.   Defendant’s conduct has a nexus with traditional consumer protection

concerns, as the ATVs are purchased by thousands of consumers throughout the country

and in Minnesota.

           126.   Plaintiffs purchased their Sportsman ATVs new from Defendant’s

authorized dealers but did not obtain the full value of the advertised products. If Plaintiffs

had known the true nature of Defendant’s product, they would not have purchased the ATV

for the price they paid.


550537.2                                     34
           127.   In addition, as a result of these unfair and deceptive trade practices, Plaintiffs

have suffered actual injury in that they paid more for their Sportsman ATVs because

Defendant’s omissions artificially inflated the purchase price.

           128.   As a direct result of Defendant’s unlawful deceptive business practices,

Plaintiffs suffered injury by lost money or property.

           129.   Plaintiffs seek an award of damages for violations of Minnesota Statutes §

325F.69 pursuant to Minnesota Statutes § 8.31, subd. 3a.

           130.   Plaintiffs seek an award of attorneys’ fees for violations of Minnesota

Statutes § 325F.68-§ 325F.69 pursuant to Minnesota Statutes § 8.31, subd. 3a. and all other

relief as appropriate.

                                        COUNT 2
                                  FRAUDULENT OMISSION

           131.   Plaintiffs incorporate by reference and re-allege all the allegations contained

in paragraphs 1 through 116 of this Complaint.

           132.   Polaris omitted material facts concerning the ATVs.

           133.   As described above, Polaris knew the Exhaust Heat Defect was material, but

did not share that information with potential customers like the Plaintiffs.

           134.   The ATVs purchased by Plaintiffs were, in fact, defective because of the

Exhaust Heat Defect, as the ATVs exceeded Polaris’ own internal heat standards, and the

exhaust heat caused discomfort or injury to the Plaintiffs and damage to their ATV.




550537.2                                      35
           135.   Polaris had a duty to disclose that these vehicles were defective given its

superior information (gleaned from testing, incident reports, customer complaints, etc.),

but failed to do so.

           136.   Excessive exhaust gas temperatures is material as it something the usual

customer would consider before making a purchase, as shown by Defendant’s own surveys,

Plaintiffs’ expert survey, and customer postings.

           137.   Plaintiffs relied on Polaris to disclose material information.

                                        COUNT 3
                                   UNJUST ENRICHMENT

           138.   Plaintiffs incorporate by reference and re-allege all the allegations contained

in paragraphs 1 through 116 of this Complaint.

           139.   As a direct and proximate result of Defendant’s failure to disclose known

defects and material misrepresentations regarding known defects, Defendant has profited

through the sale of the ATVs. Although these ATVs are purchased through Defendant’s

agents, the money from the vehicle sales flows directly back to Defendant.

           140.   Additionally, as a direct and proximate result of Defendant’s failure to

disclose known defects regarding known defects in the ATVs, Plaintiffs have ATVs that

require high-cost repairs that can and therefore have conferred an unjust substantial benefit

upon Defendant.

           141.   Defendant has therefore been unjustly enriched due to the known defects in

the ATVs through the use of funds that earned interest or otherwise added to Defendant’s

profits when said money should have remained with Plaintiffs.



550537.2                                     36
           142.   As a result of the Defendant’s unjust enrichment, Plaintiffs have suffered

damages.

                                COUNT 4
            VIOLATION OF NEW YORK GENERAL BUS. LAW § 349, et seq.

           143.   Plaintiffs re-allege and incorporate by reference herein all the allegations

contained in paragraphs 1 through 116 of this Complaint.

           144.   Plaintiffs are consumers of Defendant’s products and are the end users and

intended beneficiaries of said products.

           145.   Defendant is engaged in consumer-oriented conduct within the intended

ambit of N.Y. Gen. Bus. L. § 349. (“GBL §349”).

           146.   Defendant’s actions and/or omissions as described herein violated GBL §

349, et seq., which were enacted to protect the consuming public from those who engage

in unconscionable, deceptive or unfair acts or practices in the conduct of any business,

trade or commerce.

           147.   The allegations set forth herein constitute unfair methods of competition and

unfair or deceptive acts or practices in violation of the N.Y. Gen. Bus. L. § 349.

           148.   The exhaust heat defect described herein, which can melt components of the

ATV and burn the rider are material facts of which each purchaser should have been

informed before purchasing their Sportsman ATV.

           149.   Defendant owed Plaintiffs and those similarly situated a duty to disclose the

defective nature of the Sportsman ATVs because Defendant possessed exclusive and

superior information about regarding the manufacture of the products, the complaints



550537.2                                    37
received, the testing of the products, and development of repair kits. Defendant could have

related information about the defect to customers via its website, product brochures, and

through notices provided to its authorized dealers. Defendant’s failure to inform consumers

of the exhaust heat defect was likely to deceive reasonable consumers.

           150.   Defendant also owed a duty to disclose the exhaust heat defect as it presented

a safety hazard to riders.

           151.   Plaintiffs purchased their Sportsman ATVs new from Defendant’s

authorized dealers but did not obtain the full value of the advertised products. If Plaintiffs

had known the true nature of Defendant’s product, they would not have purchased the ATV

for the price they paid.

           152.   In addition, as a result of these unfair and deceptive trade practices, Plaintiffs

have suffered actual injury in that they paid more for their Sportsman ATVs because of

Defendant’s omissions artificially inflated the purchase price.

           153.   As a direct result of Defendant’s unlawful deceptive business practices,

Plaintiffs suffered injury by lost money or property.

           154.   Defendant’s decision to deliberately not disclose what it knew about the

Exhaust Heat Defect to customers and to the CPSC constitutes deliberate indifference and

supports the awarding of punitive damages.

           155.   Accordingly, Plaintiffs seek compensatory and consequential damages,

equitable and injunctive relief, punitive damages, costs and reasonable attorneys’ fees and

all other relief as appropriate.




550537.2                                      38
                                 COUNT 5
      VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES
         AND CONSUMER PROTECTION LAW 73 P.S. § 201-1, ET SEQ.
                     Plaintiff Jonathan Ameigh only76

           156.   Plaintiff Jonathan Ameigh separately alleges violations of the Pennsylvania

Unfair Trade Practices and Consumer Protection Law 73 P.S. § 201-1, et seq.

           157.   Plaintiff Ameigh re-alleges and incorporates by reference herein all the

allegations contained in paragraphs 1 through 116 of this Complaint.

           158.   Plaintiff Ameigh purchased his Sportsman ATV primarily for personal,

family or household purposes within the meaning of 73 P.S. § 201-9.2.

           159.   All of the acts complained of herein were perpetrated by Defendant in the

course of trade or commerce within the meaning of 73 P.S. § 201-2(3).

           160.   The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“Pennsylvania CPL”) prohibits unfair or deceptive acts or practices, including:

(a) “Representing that goods or services have . . . characteristics, . . . [b]enefits or qualities

that they do not have;” (b) “Representing that goods or services are of a particular standard,

quality or grade . . . if they are of another;” (c) “Advertising goods or services with intent

not to sell them as advertised;” and (d) “Engaging in any other fraudulent or deceptive

conduct which creates a likelihood of confusion or misunderstanding.” 73 P.S. § 201-2(4).

Defendant engaged in unlawful trade practices, and unfair or deceptive acts or practices


76
   Based upon Mr. Ameigh’s residence and ATV use, Plaintiffs contend that either
Minnesota law (where the fraud occurs) or New York law (where Mr. Ameigh lived, used,
and intended to use the ATV) apply as opposed to Pennsylvania law (where the dealership
was located). In the alternative, and at this stage of the case, Plaintiff Ameigh also pleads
his claims, including a consumer protection count, under Pennsylvania law as well.

550537.2                                    39
that violated Pennsylvania CPL.

           161.   Defendant participated in unfair or deceptive trade practices that violated the

Pennsylvania CPL as described below and alleged throughout the Complaint.

           162.   The exhaust heat defect described herein, which can melt components of the

ATV and burn the rider, are material facts of which Plaintiff Ameigh should have been

informed before purchasing his Sportsman ATV.

           163.   Defendant owed Plaintiff Ameigh a duty to disclose the defective nature of

the Sportsman ATVS, and the safety hazard they posed, because Defendant possessed

exclusive and superior information regarding the manufacture of the products, the

complaints received, the testing of the products, and development of repair kits. Defendant

could have related information about the defect to customers via its website, product

brochures, and through notices provided to its authorized dealers. Defendant’s failure to

inform customers of the exhaust head defect was likely to deceive reasonable consumers.

           164.   By failing to disclose the exhaust defect, by concealing the exhaust heat

defect, by marketing its vehicles as safe, reliable, easily operable, efficient, and of high

quality, and by presenting itself as a reputable manufacturer that valued safety, cleanliness,

performance and efficiency, and stood behind its vehicles after they were sold, Defendant

knowingly and intentionally misrepresented and omitted material facts in connection with

the sale of Plaintiff Ameigh’s Sportsman ATV.

           165.   Defendant engaged in these unlawful practices with the intent that Plaintiff

Ameigh rely upon such concealment, suppression or omission, in connection with the sale

of his Sportsman ATV.


550537.2                                     40
           166.   Defendant’s unfair and deceptive acts or practices occurred repeatedly in the

Defendant’s trade or business, was capable of deceiving a substantial portion of the

purchasing public, and imposed a serious safety risk on the public.

           167.   Plaintiff Ameigh reasonably relied on Defendant’s misrepresentations and

omissions of material facts in the purchase of his Sportsman ATV.

           168.   Plaintiff Ameigh purchased his Sportsman ATV new from Defendant’s

authorized dealer but did not obtain the full value of the advertised product. If Plaintiff

Ameigh had known the true nature of Defendant’s product, he would not have purchased

the ATV for the price he paid.

           169.   In addition, as a result of these unfair and deceptive trade practices, Plaintiff

Ameigh has suffered an ascertainable loss, in money or property, in that he paid more for

his Sportsman ATV because Defendant’s omissions artificially inflated the purchase price.

           170.   Defendant is liable to Plaintiff Ameigh for treble his actual damages or $100,

whichever is greater, and attorneys’ fee and costs under 73 P.S. § 201-9.2(a).

           171.   Plaintiff Ameigh is also entitled to punitive damages for Defendant’s

deliberate decision not to disclose what it knew about the exhaust head defect to its

customers and to the CPSC. This decision constitutes malicious, wanton, willful,

oppressive behavior, or exhibited a reckless indifference to the rights of others, and

warrants punitive damages.

           172.   Accordingly, Plaintiff Ameigh seeks compensatory and consequential

damages, equitable and injunctive relief, punitive damages, costs and reasonable attorneys’

fees and all other relief as appropriate.


550537.2                                      41
           WHEREFORE, Plaintiffs request judgment against the Defendant as follows:

                  A.      Restitution of all charges paid by Plaintiffs;

                  B.      Disgorgement to Plaintiffs of all monies wrongfully obtained and

retained by Defendant;

                  C.      Compensatory and actual damages in an amount according to proof at

trial;

                  D.      Statutory damages, penalties, treble damages, as provided by law;

                  E.      Prejudgment interest commencing on the date of payment of the

charges and continuing through the date of entry of judgment in this action;

                  F.      Costs and fees incurred in connection with this action, including

attorney’s fees, expert witness fees, and other costs as provided by law;

                  G.      Equitable Relief;

                  H.      Punitive Damages;77 and

                  I.      Granting such other relief as the Court deems proper.

                                     JURY TRIAL DEMAND

           Plaintiffs hereby request a jury trial for all issues so triable.




77
  Plaintiffs recognize that a separate subsequent filing seeking punitive damages is required
for those seeking such damages under Minnesota state law. Plaintiffs assert punitive
damages under New York and Pennsylvania law if applicable, and will seek it later under
Minnesota law if the Court finds such law applies.

550537.2                                       42
DATED this 23 Day of June, 2020.

                                    Respectfully submitted,

                                    /s/Karen Hanson Riebel
                                    Karen Hanson Riebel (MN Bar No. 219770)
                                    LOCKRIDGE GRINDAL NAUEN PLLP
                                    100 Washington Avenue South
                                    Suite 2200
                                    Minneapolis, MN 55401
                                    Telephone: 612-596-4097
                                    Facsimile: 612-339-0981
                                    khriebel@locklaw.com

                                    Theodore J. Leopold (pro hac vice forthcoming)
                                    COHEN MILSTEIN SELLERS & TOLL
                                    PLLC
                                    2925 PGA Boulevard, Suite 200
                                    Palm Beach Gardens, FL 33410
                                    Telephone: (561) 515-1400
                                    Facsimile: (561) 515-1401

                                    Andrew N. Friedman (pro hac vice forthcoming)
                                    Douglas J. McNamara (pro hac vice
                                    forthcoming)
                                    Eric A. Kafka
                                    COHEN MILSTEIN SELLERS & TOLL
                                    PLLC
                                    1100 New York Ave. NW
                                    East Tower, 5th Floor
                                    Washington, DC 20005
                                    Telephone: (202) 408-4600
                                    Facsimile: (202) 408-4699

                                    Robert Gordon, Esq (pro hac vice forthcoming)
                                    Steven Calamusa, Esq. (pro hac vice
                                    forthcoming)
                                    GORDON & PARTNERS, P.A.
                                    4114 Northlake Blvd.,
                                    Palm Beach Gardens, FL 33410
                                    Telephone: (561) 799-5070
                                    Facsimile: (561) 799-4050



550537.2                           43
